ZEHMER, Judge
(concurring).
I fully concur in the court’s opinion. However, I also would treat the statements made to Doctor England as clearly inadmissible hearsay because the state made no effort to lay the proper predicate to have this testimony admitted as an exception to the hearsay rule. Moreover, I would note that the doctor’s examination failed to disclose any injury to the child that required treatment, so that the child’s statement to Dr. England was completely lacking any corroboration by physical evidence.